DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 11/18/2020 has been entered.  Claims 1-3, 11-13, 22 and 24 are currently pending.

Claim Rejections - 35 USC § 102
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2018/0176962 A1).
(1) Regarding claims 1:
Wu discloses a method for a UE (User Equipment), comprising: generating a system information request message (paragraph [0083], “the UE generates a MAC PDU”, which includes a SI request);  transmitting the system information request message to a base station through DCCH (Dedicated Control Channel) if the UE is in RRC_CONNECTED state (paragraph [0085], “the UE (is only allowed to) transmit … The UE may transmit the MAC PDU to the BS”);  and transmitting the system information request message to the base station through CCCH (Common Control Channel) if the UE is not in RRC_CONNECTED state (paragraph [0083], “the UE (is only allowed to) transmit … The UE may transmit the MAC PDU to the BS”); and determining, separate from and not part of a RACH (Random-Access Channel) procedure, whether to include a contention resolution a LCID of the first UL DCCH or a LCID of the second UL specific LC); and the UE includes the contention resolution identity in the system information request message if the UE is not in RRC_CONNECTED state (paragraph [0083], “the UE generates a MAC PDU…and the subheader includes a LCID of the first UL CCCH or a LCID of the first UL specific LC”, i.e. the generated MAC PDU includes a LCID of the first UL CCCH or a LCID of the first UL specific LC).
(2) Regarding claim 11:
 Wu discloses a user equipment (UE) comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor (paragraph [0166] and [0169]); wherein the processor is configured to execute a program code stored in the memory to generate a system information request message (paragraph [0083], “the UE generates a MAC PDU”, which includes a SI request);  transmit the system information request message to a base station through DCCH (Dedicated Control Channel) if the UE is in RRC_CONNECTED state (paragraph [0085], “the UE (is only allowed to) transmit … The UE may transmit the MAC PDU to the BS”);  and transmit the system information request message to the base station through CCCH (Common Control Channel) if the UE is not in RRC_CONNECTED state (paragraph [0083], a LCID of the first UL DCCH or a LCID of the second UL specific LC); and the UE includes the contention resolution identity in the system information request message if the UE is not in RRC_CONNECTED state (paragraph [0083], “the UE generates a MAC PDU…and the subheader includes a LCID of the first UL CCCH or a LCID of the first UL specific LC”, i.e. the generated MAC PDU includes a LCID of the first UL CCCH or a LCID of the first UL specific LC).
	(3) Regarding claims 2 and 12:
Wu further discloses the UE receives a system information from the base station through a dedicated message after the UE transmits the system information request message ([0083], SI response). 
 	(4) Regarding claims 3 and 13:	
Wu further discloses the UE is not in RRC_CONNECTED means that the UE is in RRC_IDLE state or RRC_INACTIVE state ([0083]).

Claim Rejections - 35 USC § 103
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0176962 A1).
	(1) Regarding claims 22 and 24:
Wu does not disclose the UE does not include the contention resolution identity in the system information request message, if the UE is configured with valid PUCCH resource for transmitting scheduling request. 
However, the examiner submits that configuring a UE with valid PUCCH resource for transmitting scheduling request when the UE is in RRC_CONNECTED state is well known in the art; and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wu to include the feature that the UE does not include the contention resolution identity (which identifies a logical channel in Wu)  in the system information request message, if the UE is configured with valid PUCCH resource for transmitting scheduling request, for the purpose of enabling UE on-demand system information delivery for different RRC states. 

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-3, 1-13, 22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465